The




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 19, 2014

                                    No. 04-13-00191-CR

                                    Cesar A. SALCEDO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 11-1545-CR
                               William Old, Judge Presiding

                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

      The Court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court